       Case 1:19-cv-01471-NONE-JLT Document 78 Filed 08/13/21 Page 1 of 2


 1
 2
 3
 4
 5
 6
 7
 8                                   UNITED STATES DISTRICT COURT
 9                                  EASTERN DISTRICT OF CALIFORNIA
10
11                                 )
     NERI URBINA and LEONILA URBINA, on                  Case No.: 1:19-cv-1471 NONE JLT
                                   )
     behalf of themselves and all others similarly
12                                 )                     ORDER TO THE PARTIES TO SHOW CAUSE
     situated,                                           WHY SANCTIONS SHOULD NOT BE IMPOSED
                                   )
13                                 )                     FOR FAILURE TO COMPLY WITH THE
              Plaintiffs,                                COURT’S ORDER
                                   )
14        v.                       )
                                   )
15   FREEDOM MORTGAGE CORPORATION, )
                                   )
16            Defendant.           )
                                   )
17                                 )

18           Previously, the parties informed the Court this action and two related actions have settled, and
19   requested the matter remain stayed. (Doc. 76.) The parties indicated they intended to seek approval of
20   the proposed class settlement in Reddick v. Freedom Mortgage Corporation, No. 3:19-cv-02193. (Id.
21   at 2.) Therefore, the Court approved the request for the action to remain stayed and ordered the parties
22   to “file a joint status report” within 90 days on May 13, 2021. (Doc. 77 at 2.) To date, the parties
23   have not filed a joint status report.
24           The Local Rules, corresponding with Fed. R. Civ. P. 11, provide: “Failure of counsel or of a
25   party to comply with . . . any order of the Court may be grounds for the imposition by the Court of any
26   and all sanctions . . . within the inherent power of the Court.” Local Rule 110. “District courts have
27   inherent power to control their dockets,” and in exercising that power, a court may impose sanctions
28   including dismissal of an action. Thompson v. Housing Authority of Los Angeles, 782 F.2d 829, 831

                                                         1
       Case 1:19-cv-01471-NONE-JLT Document 78 Filed 08/13/21 Page 2 of 2


 1   (9th Cir. 1986). A court may dismiss an action with prejudice, based on a party’s failure to prosecute

 2   an action or failure to obey a court order, or failure to comply with local rules. See, e.g. Ferdik v.

 3   Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir. 1992) (dismissal for failure to comply with an order

 4   requiring amendment of complaint); Malone v. U.S. Postal Service, 833 F.2d 128, 130 (9th Cir. 1987)

 5   (dismissal for failure to comply with a court order); Henderson v. Duncan, 779 F.2d 1421, 1424 (9th

 6   Cir. 1986) (dismissal for failure to prosecute and to comply with local rules).

 7           Accordingly, the parties are ORDERED to show cause within 14 days of the date of service

 8   of this order why sanctions should not be imposed for their failure comply with the Court’s order or to

 9   file a joint status report.

10
     IT IS SO ORDERED.
11
12       Dated:     August 13, 2021                              _ /s/ Jennifer L. Thurston
                                                    CHIEF UNITED STATES MAGISTRATE JUDGE
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                          2
